                      CASE 0:21-mj-00079-TNL Doc. 1 Filed 01/27/21 Page 1 of 1

                                  IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF MINNESOTA

                               INITIAL APPEARANCE - REMOVAL
                                                        )       COURT MINUTES - CRIMINAL
United States of America,                               )              BEFORE: TONY N. LEUNG
                                                        )              U.S. MAGISTRATE JUDGE
                            Plaintiff,                  )
v.                                                      )   Case No:                21-mj-79 TNL
                                                        )   Date:                   January 27, 2021
Ali Osman Egal,                                         )   Video Conference
                                                        )   Time Commenced:          1:51 p.m.
                            Defendant.                  )   Time Concluded:          1:58 p.m.
                                                        )   Time in Court:            7 minutes
                                                        )
                                                        )
                                                        )

APPEARANCES:

        Plaintiff: Miranda Dugi, Assistant U.S. Attorney
        Defendant: Lisa Lopez, Assistant Federal Public Defender
                         X FPD


on Violation of X Supervised Release
X Date charges or violation filed: 12/24/2020
X Current Offense: failure to report to the probation office as directed by U.S. Immigration Customs Enforcement
X Charges from other District: Southern District of Florida
X Title and Code of underlying offense from other District: 18:111(a)(1)- forcibly assaulting a federal officer
X Case no: 1:18-cr-20416 FAM


Initial appearance CONTINUED to February 1, 2021 at 1:00 p.m. via video conference before U.S. Magistrate Judge
Katherine M. Menendez.


Additional Information:
Defendant did not appear.


                                                                                                         s/SAE
                                                                                 Signature of Courtroom Deputy
